Citation Nr: 1739565	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  13-27 215	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received sufficient to reopen a claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Moore, Counsel



INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The Veteran served on active duty in the United States Air Force from November 1960 to November 1964.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

On his September 2013 VA Form 9, the Veteran indicated that he wished to provide testimony at a Travel Board hearing before a Veterans Law Judge (VLJ) at the St. Petersburg RO.  He was scheduled for such a hearing in August 2017.  Prior to the date of the scheduled hearing, the Veteran requested that his hearing be postponed as he was in New York until January 2018 and unable to travel back to Florida due to poor health.  The RO failed to reschedule his hearing or offer him the opportunity to attend a hearing in New York.  The case must be remanded to schedule the Veteran for a new hearing before the Board at the RO of his choosing.  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and ask whether he would prefer (1) to attend a Board hearing in New York, or (2) to postpone his Board hearing until he returns to Florida.  He should also be informed of his option for a video conference hearing.

2.  Thereafter, schedule a Board hearing before a VLJ consistent with the Veteran's stated preferences.  Notify the Veteran and his representative of the time, date, and location of the hearing.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

